Citation Nr: 0806435	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-07 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Basic eligibility for entitlement to educational assistance 
benefits pursuant to Chapter 30, Title 38, United States Code 
(Montgomery GI Bill or Chapter 30 benefits).


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1988 to March 1992 
with additional prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 determination. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The February 2006 statement of the case issued by the RO 
focused on regulations on eligibility for reservists and not 
the appropriate codes in this case.  In this case, the 
veteran's claim should be considered under Chapter 32 
benefits for Post-Vietnam Era Veterans' Educational 
Assistance.  Also, the main reason for the RO's denial of the 
veteran's claim appears to be that the veteran did not make 
monetary contributions to the Veteran's Educational 
Assistance Program (VEAP); however, his DD 214 for the period 
from March 1988 to March 1992 shows that he contributed to 
VEAP.  On remand, the RO should address this discrepancy.  
Additionally, it is unclear whether the veteran elected to 
convert his VEAP benefits to Chapter 30 benefits.  The 
printouts from the Department of Defense (DOD) in the claims 
folder are unclear as whether the veteran converted his 
benefits.  The RO should further clarify this issue on 
remand.  Finally, the record reflects that the veteran had 
service from July 1982 to July 1987; however, the Form DD 214 
for this time is not in the claims folder.  On remand, the DD 
214 should be located and associate with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC should attempt to locate the 
veteran's Form DD 214 for service from 
July 1982 to July 1987 from the 
appropriate personnel department.  All 
attempts to locate this record should 
be documented in the claims folder. 

2.	The AMC should clarify with DOD whether 
the veteran requested to convert VEAP 
contributions to Chapter 32 benefits. 

3.	The AMC should then readjudicate the 
veteran's claim, setting forth and 
taking into account the criteria in 
Chapter 32.  The RO should address 
whether the veteran contributed to VEAP 
and if it finds he did not, it should 
address the discrepancy created in the 
record (i.e. Form DD 214 showing he did 
contribute to VEAP).  If action remains 
adverse to the veteran, provide the 
veteran with a supplemental statement 
of the case and allow an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



